Citation Nr: 9927945	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1980 to July 1981.  
In April 1986, the 


North Little Rock, Arkansas, Regional Office (RO), in 
pertinent part, denied service connection for a seizure 
disorder.  The veteran was informed in writing of the adverse 
decision and his appellate rights in April 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Phoenix, Arizona, Regional Office which determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for an acquired psychiatric disability 
to include a bipolar disorder and bilateral hearing loss 
disability and denied the claims.  In December 1997, the 
accredited representative informed the VA that the veteran 
had moved to Arkansas and requested that the veteran's claims 
file be transferred to the RO.  In February 1998, the veteran 
submitted a notice of disagreement with the denial of service 
connection for a seizure disorder, an acquired psychiatric 
disability, and bilateral hearing loss disability.  In March 
1998, the RO determined that the veteran had not submitted a 
timely notice of disagreement with its April 1986 denial of 
service connection for a seizure disorder.  In March 1998, 
the veteran submitted a notice of disagreement with the March 
1998 RO determination.  In September 1998, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In October 1998, the veteran (1) withdrew 
his notice of disagreement with the RO's determination that 
he had not submitted a timely notice of disagreement with the 
April 1986 denial of service connection for a seizure 
disorder and (2) submitted a substantive appeal from the 
denial of service connection for an acquired psychiatric 
disability and bilateral hearing loss disability.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran's current schizoaffective disorder has been 
shown to have originated during active service.  

2.  There is an absence of clear and unmistakable evidence 
that would rebut the presumption of soundness.


CONCLUSION OF LAW

A schizoaffective disorder was incurred during peacetime 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 1991); 
38 C.F.R.§§ 3.303(d), 3.304(b) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim for service connection for an 
acquired psychiatric disorder within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Where a veteran 
served ninety days or more during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  

The veteran asserts that his current chronic acquired 
psychiatric disability was initially manifested during his 
period of active service.  At his April 1980 physical 
examination for service entrance, the veteran neither 
complained of nor exhibited any psychiatric abnormalities.  A 
veteran who served during peacetime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).  The provisions of 38 C.F.R. § 3.304(b) (1998) 
direct that:

  (b)	Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b)(1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  
The veteran is therefore entitled to the presumption of 
soundness as to an acquired psychiatric evaluation.  It is 
next necessary to determine whether the presumption of 
soundness has been rebutted.  

An August 1980 Army treatment record notes that the veteran 
complained of extreme nervousness and a jittery feeling.  He 
reported that he was under a "lot of pressure due to 
personal problems."  An impression of "poss[ible] adverse 
effect of Benadryl v[ersu]s acute anxiety" was advanced.  A 
January 2, 1981 psychiatric evaluation reflects that the 
veteran complained of being anxious and tense due to a 
variety of causes.  On examination, the veteran was found to 
be oriented times four and to exhibit no suicidal or 
homicidal ideations or evidence of a thought disorder.  An 
impression of "sit[uational] stress" was advanced.  A 
January 6, 1981 emergency room treatment record conveys that 
the veteran was discovered sitting alone and unresponsive on 
a bench in the latrine; became combative; had to be subdued, 
handcuffed, and restrained in order to be brought to the 
emergency room; and complained that he could neither recall 
anything nor recognize his previous acquaintances.  A 
diagnosis of a psychotic episode was advanced.  A 
contemporaneous psychiatric evaluation notes that the veteran 
complained of problems associated with job-related stress and 
his conflicting desires to leave the Army and to please his 
family by continuing his military career.  An impression of a 
"situational adjustment problem" was advanced.  A January 
1981 psychiatric evaluation relates that the veteran again 
complained of work-related pressure.  On examination, he was 
found to be oriented times three and to exhibit a mildly 
depressed mood, a blunted affect, and no active psychotic 
disorder.  

A February 1981 Army treatment record states that the veteran 
was detained by the military police after being found to be 
non-communicative while sitting on a curb.  He was reported 
to have become agitated and violent while at the police 
station.  The veteran reported that he had a problem with 
pressure.  An impression of "psychotic episode, [prior 
diagnosis] includes preexisting condition v[ersu]s adjustment 
reaction v[ersu]s drug ingestion" was advanced.  A March 7, 
1981 Army hospital summary states that the veteran was 
diagnosed with a chronic explosive personality disorder.  A 
March 9, 1981 Army hospital summary reports that the veteran 
was diagnosed with a resolved acute adjustment disorder with 
atypical features and mixed personality traits.  A May 12, 
1981 Army hospital summary conveys that the veteran was 
admitted after being accosted and sustaining a blunt head 
trauma.  A contemporaneous psychiatric evaluation revealed no 
abnormalities.  The veteran was diagnosed with a closed head 
injury and post-concussion syndrome.  A May 26,1981 naval 
hospital summary notes that the veteran was arrested while 
absent without leave.  On examination, treating naval medical 
personnel observed that the veteran was oriented and mildly 
anxious.  The veteran was diagnosed with atypical 
dissociative state and "[ruleout] malingering."  

A January 1986 VA hospital summary states that the veteran 
complained of depression, a fear of self-mutilation, and 
being "jumpy."  Treating VA medical personnel observed that 
the veteran had been discharged from the Gulfport, 
Mississippi, VA Medical Center in December 1985 with a 
diagnosis of atypical depression and mixed substance abuse.  
On examination, the veteran was observed to be oriented times 
three; minimally depressed; and anxious with an appropriate 
affect.  The veteran was diagnosed with a borderline 
personality disorder.  

At a January 1986 VA examination for compensation purposes, 
the veteran complained of anger; chronic depression; marked 
anxiety; extreme mood swings; a desire to cut his wrists and 
scratch his body; and suicidal thoughts.  He reported that he 
had been treated for various psychiatric complaints during 
and following his period of active service.  The examiner 
commented that no records were available for review.  He 
advanced that "certainly the working diagnosis is major 
affective disorder, bipolar-type."  An addendum  to the 
examination report states that the veteran was diagnosed with 
an explosive personality disorder.  

An October 1996 VA hospital summary conveys that the veteran 
reported that he had been treated for a bipolar disorder 
since 1984.  The veteran was diagnosed with a "bipolar 
affective illness, depressed."  An October 1996 VA treatment 
record states that the veteran reported that he had been 
"bipolar since the service" and "on lithium on and off 
since that time."  

VA clinical documentation dated in October 1997 notes that 
the veteran reported that he had sustained a "nervous 
breakdown" while in the Army and had a seventeen year 
history of "mania."  He was diagnosed with a Type I bipolar 
disorder.  

In his February 1998 notice of disagreement, the veteran 
advanced that his current bipolar disorder initially 
manifested itself during active service.  A March 1998 VA 
mental health treatment record states that the veteran had 
"a clear history of [a] psychotic disorder which dates back 
to about age 20."  The veteran was diagnosed with a 
bipolar-type schizoaffective disorder.  

At a March 1998 VA examination for compensation purposes, the 
examiner commented that the veteran's claims file was not 
available for review.  The veteran was diagnosed with a 
bipolar I disorder.  A June 1998 addendum to the examination 
report notes that the examiner had reviewed the veteran's 
claims file and changed the veteran's diagnosis to a 
schizoaffective disorder.  In a September 1998 addendum to 
the examination report, the VA examiner commented that:

I believe this is a condition manifested 
in the service.  I believe this condition 
existed prior to the veteran's military 
service.   

In an October 1998 written statement, the veteran denied 
having had any psychological problems prior to entering the 
Army.  He stated that he served successfully for a 
significant period before he experienced any psychiatric 
abnormalities.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The report of 
the veteran's physical examination for service entrance 
states that no psychiatric abnormalities were identified.  He 
is therefore entitled to the presumption of soundness.  The 
veteran's service medical records establish that he 
subsequently experienced a number of psychiatric episodes 
during active service.  The report of the March 1998 VA 
examination for compensation purposes and the June and 
September 1998 addenda thereto establish that the veteran's 
current chronic schizoaffective disorder was manifested 
during active service.  The VA examiner commented that the 
veteran's schizoaffective disorder existed prior to his entry 
to active service.  The doctor offered no explanation for his 
conclusion.  In reviewing a similar factual scenario, the 
Court has directed that "a bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, 
the Board concludes that service connection is warranted for 
a chronic schizoaffective disorder.  

The last examiner had an opportunity to review the claims 
file and resolve the conflicting diagnoses.  Ultimately, he 
determined that the inservice and post service diagnoses were 
consistent with a schizoaffective disorder.  There is no 
rational basis to reject this opinion.  He alone had an 
opportunity to review all the pieces of the diagnostic 
puzzle.  In regard to his opinion that such preexisted 
service, the Board is bound by Miller v. West, 11 Vet. App. 
345, 348 (1998). 


ORDER

Service connection for a chronic schizoaffective disorder is 
granted.  




REMAND

The veteran asserts on appeal that service connection is 
warranted for bilateral hearing loss disability.  In his 
October 1996 informal claim for service connection, the 
veteran indicated that "current audiometric exams were done 
[at the] Biloxi, [Mississippi] and Johnson City, [Tennessee, 
VA Medical Centers]."  In his February 1998 notice of 
disagreement, the veteran stated that he had been exposed to 
artillery fire while attached to the 8th Field Artillery.  He 
advanced that he had been treated for hearing loss disability 
and issued hearing aids at the Gulfport, Mississippi, VA 
Medical Center in late 1996.  Clinical documentation of the 
cited treatment has not been incorporated into the record.  
In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all records in its constructive 
possession.  Bell  v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Biloxi, 
Mississippi, Johnson City, Tennessee, and 
Gulfport, Mississippi, VA Medical 
Centers, be forwarded for incorporation 
into the record.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for bilateral hearing loss 
disability.  Such evidence should consist 
of evidence of the current disability and 
competent evidence linking the disability 
to active duty.  If the veteran's 
believes that there is relevant evidence, 
he must forward such evidence for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

